UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 00-1400



EDWARD F. HODGES,

                                                Plaintiff - Appellant,

          versus


RICHARD EPPS, JR.; SAMUEL R. BROWN, II,

                                               Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. Robert E. Payne, District Judge.
(CA-99-788)


Submitted:   August 24, 2000                 Decided:   August 29, 2000


Before MICHAEL and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Edward F. Hodges, Appellant Pro Se.     David Gant Shuford, Laura
Graham Fox, LECLAIR RYAN, P.C., Richmond, Virginia; William Reilly
Marchant, THORSEN, MARCHANT & SCHER, L.L.P., Richmond, Virginia,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Edward F. Hodges appeals the district court’s orders denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 2000) complaint and

post-judgment motions.   We have reviewed the record and the dis-

trict court’s orders and find no reversible error. Accordingly, we

affirm on the reasoning of the district court.   See Hodges v. Epps,

No. CA-99-788 (E.D. Va. Feb. 2 & Mar. 7, 2000).    We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                           AFFIRMED




                                  2